Title: To George Washington from Major General Artemas Ward, 4 August 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 4 August 1776.

I have the honour of your Letter of the 29th of July. I am much surprised to hear that the Carbines are not all yet arrived at New york, I forwarded them all agreeable to Your directions, and the last two hundred went from this place the fourth of July for Norwich to the care of Mr Huntington, to whom I wrote every time I sent Arms, or other Articles which were ordered to New york, to forward them with the greatest expedition. With regard to the Arms taken in the Scotch Ships, I wrote your Excellency the eleventh and twentyninth of July, and it has not yet been in my power to send any more than those I have forwarded.

Agreeable to Your directions of the seventh of July to “forward from three to four hundred Barrels of powder to Norwich,” I sent off four hundred Barrels the thirtieth of July, to the care of Mr Huntington to be stored there in some safe place, until he should receive your orders respecting the same. It would have been sent sooner had not the interuption of business by the small pox prevented. I shall forward as soon as possible one hundred Barrels of powder more to Norwich, to compleat the five hundred, agreeable to your directions of the nineteenth of July. This Letter I did not receive until the thirty first of July.
The Deputy Commissary Mr Miller informs me he has particular directions from the Commissary General to secure all the salt provisions he can for the use of the Army, and I have given him directions respecting the pork brought in here from Ireland, agreeable to your orders.
Your Excellency mentions your want of more Artillery Men, and that Capt. Burbeck with his company must be sent to New york if we could by any means spare him; I do not at present conceive how he can be spared, as the Continental armed Vessels depend on his company to prepare and fix Ammunition for them, new supplies of which they frequently want; they are also wanted to prepare ammunition for the Forts, and for many other important purposes; but if your Excellency should judge the want of Artillerymen at New york is so great as to outweigh these considerations, I will send the company forward as soon as your pleasure shall be known.
The two regiments here are generally recovered of the small pox, I shall take the utmost care to have them thoroughly cleansed, and, agreeable to your orders of the nineteenth of July, shall order them to march this week for Ticonderoga.
I am informed by the Council of this State, that they are bringing in between two and three thousand men to defend these Lines, in the room of the Continental Regiments ordered from hence, the Council expect, agreeable to the resolve of Congress, that these troops will be supplied with provisions and ammunition and paid, by the Continent; but there being no Continental officer (when I retire, which I intend to do very soon) to take the direction and oversight of these and many other matters interesting to the United States, such as commanding the Men in Continental pay, giving orders to the Assistant

Q.M. Genl, Deputy Commissary of Artillery, and Commissary of provisions—making Returns of the Stores, and Men in the Continental pay, and giving Warrants for the payment of the Men in the Service of the United States, supplying the armed Vessels, &c. I conceive the publick must greatly suffer unless these matters are comitted to the care and direction of some person who is well acquainted with them. I am Your Excellency’s Obedient and very Humble Servant

Artemas Ward


Postscript. I have sent for Capt. Eayrs who has the care of the Company of Artificers and acquainted him with your Excellency’s orders respecting his Company; he informs me that his men cannot go to New york unless their pay is increased to six pounds per month, and that he informed your Excellency of this before the Army left Cambridge last Spring, and that he expected their pay would have been thus established before he was sent for; that he is willing to march immediately, but as his men are not engaged for any particular time, he cannot induce them to march until the Establishment is made. If your Excellency should think proper to make such an Establishment, and order them to New york, Capt. Eayrs desires that he may receive directions whether he is to carry his tools with him. The Company in the mean time will be fully employed in making Carriages and other necessary work; and if they were not wanted at New york might be still employed here to great advantage. I am your Excellency’s Obedient Humbl. Servant


Artemas Ward
